Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143825 & (39)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 143825
                                                                    COA: 296140
                                                                    St. Joseph CC: 09-015595-FH
  JOHN WALTER BENNETT,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 23, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  stay is DENIED.

        MARILYN KELLY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2012                    _________________________________________
         d0118                                                                 Clerk